Citation Nr: 0304761	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Aaron D. Frishberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1967 to October 
1968 and from December 1968 to March 1973.  He died in 
October 1994.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board previously issued a decision in August 2000, 
denying service connection for the cause of the veteran's 
death.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an April 
2001 Order, the Court vacated the Board decision and remanded 
the matter for consideration of the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002).  By letter dated in August 
2001, the Board advised the appellant's representative that 
there was additional time in which to supplement the record 
before the Board.  The representative requested and was 
granted three extensions of time in which to submit evidence.  
The Board had not received the evidence the representative 
anticipated submitting prior to the expiration of the final 
extension in mid January 2003.  The case is again before the 
Board for appellate review.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in October 1994.  The death certificate 
lists the cause of death as cardiopulmonary arrest due to 
severe cirrhosis of the liver due to porphyria.  Insulin-
dependent diabetes is listed as another significant condition 
contributing to death but not resulting in the underlying 
cause.  

3.  At the time of the veteran's death, service connection 
was established for post-traumatic stress disorder, 
postoperative residuals of lumbar disc surgery, and left ear 
hearing loss.  

4.  Service records confirm that the veteran had active 
service in Vietnam during the Vietnam era.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to dispose of the issue currently on appeal.  That 
is, by way of the May 1995 rating decision, March 1997 
statement of the case, and August 1997 supplemental statement 
of the case, the RO provided the appellant and her 
representative with the applicable law and regulation and 
gave notice as to the evidence needed to substantiate her 
claim.  In addition, the RO requested and received private 
medical records identified by the appellant, as well as 
records associated with the veteran's claim for disability 
benefits from the Social Security Administration, which 
included VA treatment records.  The appellant's 
representative submitted additional private medical evidence.  
Given the disposition of the appeal, as discussed below, the 
Board finds that additional notice or assistance to the 
appellant would not further aid in substantiating her claim.  
Therefore, the Board is satisfied that all requisite notice 
and assistance has been afforded the appellant.  See 
38 U.S.C.A. § 5103A(a)(2); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).     

Finally, the appellant and her representative have had ample 
opportunity to present evidence and argument in support of 
the appeal.  Therefore, as all required notice and assistance 
has been provided, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2002); see 38 
U.S.C.A. Chapter 11.  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Generally, a veteran's death is service connected if "the 
death resulted from a disability incurred or aggravated [ ] 
in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  
38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (specifically addressing claims based on 
exposure to ionizing radiation).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  A veteran who served in Vietnam 
from January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. 
§ 1116(f) (West 1991 & Supp. 2002).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) 
(permitting the Secretary to determine by regulation diseases 
subject to the presumption in addition to those listed at 
38 U.S.C.A. § 1116(a)(2)). 

Review of the record reveals that the veteran died in October 
1994.  The death certificate lists the cause of death as 
cardiopulmonary arrest due to severe cirrhosis of the liver 
due to porphyria.  At the time of the veteran's death, 
service connection was established for post-traumatic stress 
disorder, postoperative residuals of lumbar disc surgery, and 
left ear hearing loss.  Accordingly, service connection for 
the cause of the veteran's death may not be established on 
the basis of an already adjudicated service-connected 
disability.  

Moreover, there is no in-service or post-service medical 
evidence that relates the underlying cause of death to 
service.  That is, there is no evidence of severe cirrhosis 
of the liver or porphyria in service or for many years 
thereafter or evidence of any sort of nexus relationship 
between these disorders that caused the veteran's death and 
his period of service.  38 C.F.R. § 3.303(b) and (d); Boyer, 
210 F.3d at 1353.   

The Board notes that service records confirm that the veteran 
had active service in Vietnam during the Vietnam era.  
Therefore, the veteran is presumed to have been exposed to 
herbicides in service.  38 U.S.C.A. § 1116(f).  Although the 
death certificate lists only porphyria as an underlying cause 
of death, medical records from Bayley Seton Hospital also 
refer to a history of porphyria cutanea tarda.  Porphyria 
cutanea tarda is a disease presumptively associated with 
herbicide exposure.  However, establishing service connection 
for this disease requires manifestation to a compensable 
degree within one year after the last possible date of 
herbicide exposure in Vietnam.  38 U.S.C.A. § 1116(a)(2)(E); 
38 C.F.R. 
§ 3.307(a)(6)(ii).  In this case, there is no evidence that 
the veteran suffered from porphyria cutanea tarda to a 
compensable degree within the requisite time period.      

However, the death certificate also lists insulin-dependent 
diabetes as another significant condition contributing to 
death but not resulting in the underlying cause.  Thus, it is 
clear that the disorder is medically established as a 
contributory cause of death.  38 C.F.R. § 3.312(c).  In 2001, 
during the course of the appellant's appeal, Type II diabetes 
mellitus was added to the list of diseases presumptively 
associated with Agent Orange exposure.  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 201, 115 Stat. 976 (2001); 66 Fed. Reg. 23,166 
(May 8, 2001).  Diabetes mellitus may be manifest at any time 
after service to qualify for the presumption.  38 C.F.R. § 
3.307(a)(6)(ii).  Medical records from the time of the 
veteran's death listed his regular medications, which 
included insulin.  The Board is satisfied that the evidence 
demonstrates diabetes mellitus to a compensable degree.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Finally, as stated 
above, the record confirms that the veteran had service in 
Vietnam, such that herbicide exposure is presumed.  
38 U.S.C.A. § 1116(f).  Accordingly, the Board finds that the 
veteran's diabetes mellitus is a contributory cause of his 
death and is related to his period of active service.  
Therefore, service connection for the cause of the veteran's 
death is granted.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for the cause of the 
veteran's death is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

